Citation Nr: 0922065	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The Veteran had active service from April 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2001 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied the above 
claim.  This case was remanded in March 2008 for procedural 
and evidentiary considerations.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has service-connected disability of such a nature 
and severity that he is currently prevented from engaging in 
all forms of substantially gainful employment consistent with 
his education and occupational experience.


CONCLUSION OF LAW

The Veteran is unemployable by reason of service-connected 
disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.340, 4.16 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, since 
the Board has determined that entitlement to the benefits 
sought is warranted, any failure to notify and/or develop the 
issue on appeal cannot be considered prejudicial to the 
Veteran.

The Veteran is seeking a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability.  The Veteran asserted in his original 
January 2001 VA Form 21-8940 that he first became too 
disabled to work in 1978, at which time he was employed as a 
security guard.  The record reflects that he has otherwise 
been employed as a trucker and mechanic.  

The Veteran has an eighth grade education and no additional 
training.  He is currently service-connected for status post 
right knee replacement with degenerative joint disease (DJD), 
rated 60 percent disabling, and right lower extremity 
(anterior surface) well-healed scars, rated 10 percent 
disabling.  

The question for consideration is whether the numerous 
manifestations of the Veteran's service-connected 
disabilities now preclude his employment.  According to the 
Veteran's VA Form 8940, he has not been gainfully employed 
since 1978.

VA outpatient records from May 2001 reflect that in April 
2001, the Veteran sought treatment for numbness and weakness 
in his right arm and leg.  In May 2001, the Veteran was 
admitted to the hospital with a diagnosis of cardiovascular 
accident (CVA) and secondary diagnosis that included right 
knee replacement.  It was noted that he had a right knee 
replacement for the previous 12 years, and that he ambulated 
at this time with the use of crutches, canes, walker, and 
furniture.  It was further noted that he was weak and that 
his balance was impaired.  

VA joints examination in August 2001 revealed that the 
Veteran had worked as a security guard for 5 years.  As a 
result of his right knee, the Veteran maintained that he 
could not drive trucks or do mechanics.  He also noted that 
he needed a one-point cane to walk.  Flexion was limited to 
90 degrees and extension was -5 degrees.  The examiner stated 
that there was no objective evidence of painful motion, 
effusion, weakness, instability, or tenderness at this time.  
There were arthroscopic scars and 2 centimeter edema of the 
right knee.  It was also indicated that the Veteran walked 
with a crutch.  The overall diagnosis included status post 
right total knee replacement, with moderate pain on the 
anterior aspect associated with limitation of motion.  The 
examiner also commented that the Veteran could not walk 
unassisted due to the pain.  X-rays did not reveal any 
loosening or other bone pathology.  

VA treatment records from September 2004 reflect that the 
Veteran was evaluated at this time due to trauma in the right 
knee after a fall 2 days earlier.  It was noted that the 
Veteran had a history of a right total knee replacement, and 
the Veteran reportedly had pain, discomfort, and easy fatigue 
on exertion (walking).  

VA examination of the Veteran's right knee scarring in 
November 2005 revealed that the Veteran felt that it was 
tender and painful.  Examination revealed that it did not 
limit function of the right knee.  

VA joints examination in November 2008 revealed that the 
Veteran reached the eighth grade (middle school), and had no 
further studies after that.  After his release from the Army, 
he worked as a truck driver.  With respect to his right knee, 
the Veteran complained of daily pain, and decreased range of 
motion, balance, and pain.  He reported 5 or 6 falls over the 
previous year.  He also complained of decreased endurance 
with standing and walking secondary to right knee pain and 
weakness.  Precipitating factors for right knee pain included 
cold, rainy weather, walking for several minutes, and 
climbing stairs.  The Veteran used a one-point cane and 
frequently, a wheelchair.  It was noted that the Veteran 
needed assistance to dress and undress, bathe, shave, and 
comb hair.  He also did not do any household chores or 
maintenance chores at his home.  

Physical examination revealed an extensor lag of -5 degrees 
and 111 degrees of flexion, at which point there was pain.  
The diagnosis was right knee total knee replacement with DJD.  
The examiner again noted the extent of the Veteran's 
education (eighth grade), that he worked as a crane operator 
in service, and that he then worked as a truck driver 
following service.  It was the examiner's opinion that the 
Veteran's right total knee replacement was not compatible 
with his occupation as a truck driver, and that his eighth 
grade education would not qualify him for other types of 
gainful employment.  He commented that as a truck driver, it 
was necessary to get in and out of large trucks that were 
high off the ground, and use gas and brake pedals.  He 
further commented that the Veteran would not be able to work 
in construction either since he did not have adequate 
balance, strength, or flexibility of the right knee due to 
the right total knee replacement.  


II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting one extremity will be 
considered one disability.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency, such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id. 

For purposes of 38 C.F.R. § 4.16(a), the ratings for the 
Veteran's service-connected disabilities both affect the 
right lower extremity and may therefore be combined to meet 
the threshold requirement of one disability ratable at 60 
percent or more.  Therefore, the Veteran is eligible for 
consideration for a total rating for individual 
unemployability under 38 C.F.R. § 4.16(a), and the remaining 
issue is whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In reviewing the record, the Veteran asserted in his original 
January 2001 VA Form 8940 that he became too disabled to work 
in 1978, and recent examination and treatment records do not 
reflect any recent employment.

In addition, as was noted above, the November 2008 VA joint 
examiner specifically considered the Veteran's industrial 
history and education and concluded that the Veteran's right 
total knee replacement was not compatible with his occupation 
as a truck driver, and that his eighth grade education would 
not qualify him for other gainful employment.  Moreover, 
while the Veteran's employment background included the 
additional occupations of security guard and mechanic, the 
examiner went on to state that the Veteran would not be able 
to work in construction either since he did not have adequate 
balance, strength, or flexibility of the right knee due to 
the right total knee replacement.  There is also no competent 
medical opinion of record that disputes the opinion of the 
November 2008 VA joints examiner.  

Thus, the Board finds that the November 2008 VA joints 
examiner has specifically found that the Veteran is currently 
precluded from work in the fields in which he has the most 
background and experience.  In addition, the record 
demonstrates that the Veteran's right knee disability has 
been consistently manifested by weakness and problems with 
balance that have resulted in periodic falls associated with 
simple short walks, much less activities that require 
balance, strength, and flexibility over long periods of time.  
Therefore, based on the above analysis, the Board will give 
the veteran the benefit of the doubt, and find that the 
medical opinion of the November 2008 VA joints examiner and 
the record as a whole support the conclusion that TDIU is 
warranted in this matter.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


